 



Exhibit 10.1
Description of Compensation Payable to Non-Employee Directors
Upon the recommendation of the Compensation Committee of the Board, on
February 2, 2006, the Board approved the following compensation payable to each
non-employee director of the Board in respect of his service on the Board and/or
a committee effective as of January 1, 2006:

             
Annual Retainer(1)
           
Lead Director
$ 69,500        
All Other Non-Employee Directors
$ 34,500        
 
           
Annual Grant of Restricted Stock or Deferred Stock Credits
           
Lead Director
$ 40,000        
All Other Non-Employee Directors
$ 40,000        
 
           
Annual Committee Chairman Stipend(1)
           
Audit Committee
$ 16,500        
Compensation Committee
$ 13,500        
Nominating/Corporate Governance Committee
$ 13,500        
 
           
Annual Stipend for Committee Service
(other than as Chairman)(1)
           
Audit Committee
$ 9,900        
Compensation Committee
$ 8,000        
Nominating/Corporate Governance Committee
$ 8,000        
 
           
Stock Options(2)
One–time grant of 7,000 shares upon election to Board of Directors;
Annual grant of 3,500 shares thereafter

___________________
(1) Directors’ fees are paid quarterly.

(2) The exercise price for each award is the mean between the highest and lowest
sales price of the Company’s Capital Stock on the New York Stock Exchange on the
last trading day prior to the date of the grant.

5